SECURITIES SUBSCRIPTION AGREEMENT

 

 

As of May 10, 2016

Safety Quick Lighting & Fans Corp.

4400 North Point Parkway, Suite 154

Alpharetta, GA 30022

 

Investors:

 

1.1. Subscription; Payment.

 

(a) The undersigned subscriber (the “Subscriber”) hereby irrevocably subscribes
for and agrees to purchase from Safety Quick Lighting & Fans Corp., a Florida
corporation (the “Company”), (i) shares of the Company’s common stock, no par
value per share (“Common Stock”), at USD $2.60 per share in the number and
principal amount set forth on the signature page hereto, (ii) three-year
warrants to purchase shares of Common Stock at an exercise price of USD $3.00 to
$3.50 per share, depending on the date of exercise, and (iii) the right to
obtain Volume Warrants (as defined below), upon the terms and conditions set
forth in Section 5 hereto (collectively, the “Securities”), pursuant to the
terms set forth in the Confidential Term Sheet attached as Exhibit A hereto and
this Securities Subscription Agreement (this “Transaction”). This Securities
Subscription Agreement, which incorporates by reference all exhibits and
schedules attached to the Investor Package issued in connection with the
Investor Package dated May 2016, shall be hereinafter referred to as the
“Subscription Agreement”; together with such exhibits and schedules attached
hereto, the “Sale Documents”. Any capitalized term not defined herein shall have
the meaning of such term as has been set forth in the Sale Documents. The
minimum investment per Subscriber shall be $25,000, which may be waived by the
Company in its sole discretion. All amounts in this Subscription Agreement are
expressed in US Dollars.

 

This subscription for the Securities is based upon the information provided in
the Sale Documents and upon the Subscriber’s own investigation as to the merits
and risks of this investment. The Subscriber shall deliver herewith duly
executed copies of the signature pages to this Subscription Agreement and the
Accredited Investor Questionnaire & Form W-9 (the “Investor Questionnaire”)
provided by the Company to the Subscriber.

 

It is currently anticipated that the closing of the Transaction will take place
on or around May 10, 2016 (the “Closing” and the date upon which a Closing
occurs, the “Closing Date”), unless otherwise extended or modified by the
Company in its sole discretion.

 

(b) Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company the number of
shares of Common Stock set forth on the signature page hereto (the “Shares”), at
a purchase price of Two and Six Tenths US Dollars (USD $2.60) per share of
Common Stock (the “Purchase Price”). When this Subscription Agreement is
accepted and executed by the Company, the Company agrees to issue the Shares to
the Subscriber. The Purchase Price is payable by wire transfer to Citibank, New
York, NY for Safety Quick Lighting & Fans Corp. for pursuant to the following
wire instructions.

 

WIRING INSTRUCTIONS

 

[REDACTED]



 

 

Provided that (i) the Subscriber has satisfied all conditions set forth herein
and (ii) the Company has accepted and executed this Subscription Agreement, the
Shares purchased by the Subscriber will be delivered to the Subscriber by the
Company promptly following the Closing Date. In the event that a Closing does
not occur, Subscriber’s funds will be returned by the Company to the Subscriber.

 

2.              Subscriber Representations, Warranties and Agreements. The
Subscriber hereby acknowledges, represents and warrants as follows (with the
understanding that the Company will rely on such representations and warranties
in determining, among other matters, the suitability of this investment for the
Subscriber in order to comply with federal and state securities laws):

 

(a) In connection with this subscription, the Subscriber has read this
Subscription Agreement. The Subscriber acknowledges that this Subscription
Agreement is not intended to set forth all of the information which might be
deemed pertinent by an investor who is considering an investment in the
Securities. It is the responsibility of the Subscriber (i) to determine what
additional information he desires to obtain in evaluating this investment, and
(ii) to obtain such information from the Company.

 

(b) This Transaction is limited to persons who are “accredited investors,” as
that term is defined in RULE 501 OF Regulation D under the 1933, as amended (the
“Act”), and who have the financial means and the business, financial and
investment experience and acumen to conduct an investigation as to, and to
evaluate, the merits and risks of this investment. The Subscriber hereby
represents that he has read, is familiar with and understands Rule 501 of
Regulation D under the Act. The Subscriber is an “accredited investor” as
defined in Rule 501(a) of Regulation D UNDER THE ACT.

 

(c) The Subscriber has had full access to all the information which the
Subscriber (or the Subscriber’s advisor(s)) considers necessary or appropriate
to make an informed decision with respect to the Subscriber’s investment in the
Securities. The Subscriber acknowledges that the Company has made available to
the Subscriber and the Subscriber’s advisors the opportunity to examine and copy
any contract, matter or information which the Subscriber considers relevant or
appropriate in connection with this investment and to ask questions and receive
answers relating to any such matters including, without limitation, the
financial condition, management, employees, business, obligation, corporate
books and records, budgets, business plans of and other matters relevant to the
Company. To the extent the Subscriber has not sought information regarding any
particular matter, the Subscriber represents that he or she had and has no
interest in doing so and that such matters are not material to the Subscriber in
connection with this investment. The Subscriber has accepted the responsibility
for conducting the Subscriber’s own investigation and obtaining for itself such
information as to the foregoing and all other subjects as the Subscriber deems
relevant or appropriate in connection with this investment. The Subscriber is
not relying on any representation or warranty other than that contained herein.
The Subscriber acknowledges that no representation regarding projected revenues
or a projected rate of return has been made to it by any party.

 





 



(d) The Subscriber understands that this Transaction has not been registered
under the Act, in reliance on an exemption for private offerings provided
pursuant to Section 4(2) of the Act and that, as a result, the Securities will
be “restricted securities” as that term is defined in Rule 144 under the Act
and, accordingly, under Rule 144 as currently in effect, that the Securities
must be held for at least one (1) year after the investment has been made (or
indefinitely if the Subscriber is deemed an “affiliate”within the meaning of
such rule) unless the Securities are subsequently registered under the Act and
qualified under any other applicable securities law or exemptions from such
registration. The Subscriber further understands that this Transaction has not
been qualified or registered under any foreign or state securities laws in
reliance upon the representations made and information furnished by the
Subscriber herein and any other documents delivered by the Subscriber in
connection with this Subscription Agreement; that this Transaction has not been
reviewed by the U.S. Securities and Exchange Commission or by any foreign or
state securities authorities; that the Subscriber’s rights to transfer the
Securities will be restricted, which includes restrictions against transfers
unless the transfer is not in violation of the Act and applicable state
securities laws (including investor suitability standards); and that the Company
may in its sole discretion require the Subscriber to provide at Subscriber’s own
expense an opinion of its counsel to the effect that any proposed transfer is
not in violation of the Act or any state securities laws.

 

(e) The Subscriber is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D under the 1933 Act. The Subscriber has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the purchase of the Common Stock. The Subscriber is not
registered as a broker or dealer under Section 15(a) of the Securities Exchange
Act of 1934, as amended, affiliated with any broker or dealer registered under
Section 15(a) of the Securities Exchange Act of 1934, as amended, or a member of
the Financial Industry Regulatory Authority.

 

(f) This Subscription Agreement and the Sale Documents have been duly and
validly authorized, executed and delivered on behalf of the Subscriber and is a
valid and binding agreement of the Subscriber enforceable against the Subscriber
in accordance with their terms, subject as to enforceability to general
principles of equity and to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies. The
Subscriber has the requisite corporate power and authority to enter into and
perform its obligations under this Subscription Agreement and the Sale
Documents, and each other agreement entered into by the parties hereto, in
connection with the transactions contemplated by this Subscription Agreement.

 

(g) The execution, delivery and performance of this Subscription Agreement and
the Sale Documents by the Subscriber and the consummation by the Subscriber of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the certificate of incorporation, by-laws or other documents of
organization of the Subscriber, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Subscriber
is bound, or (iii) result in a violation of any law, rule, regulation or decree
applicable to the Subscriber.

 

(h) The Subscriber understands that the Securities are being offered and sold in
reliance on a transactional exemption from the registration requirements of
federal and state securities laws and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Subscriber set forth herein in order to determine the
applicability of such exemptions and the suitability of the Subscriber to
acquire the Securities.

 

(i) The Subscriber acknowledges that there will be no market for the Securities
and that the Subscriber may not be able to sell or dispose of them; the
Subscriber has liquid assets sufficient to assure that the purchase price of the
Securities will cause no undue financial difficulties and that, after purchasing
the Securities the Subscriber will be able to provide for any foreseeable
current needs and possible personal contingencies; the Subscriber is able to
bear the risk of illiquidity and the risk of a complete loss of this investment.



 



(j) The information in any documents delivered by the Subscriber in connection
with this subscription, including, but not limited to the Investor
Questionnaire, is true, correct and complete in all respects as of the date
hereof. The Subscriber agrees promptly to notify the Company in writing of any
change in such information after the date hereof.

 

(k) This Transaction and sale of the Securities to the Subscriber were not made
through any advertisement in printed media of general and regular paid
circulation, radio or television or any other form of advertisement, or as part
of a general solicitation.

 

(l) The Subscriber recognizes that an investment in the Securities involves
significant risks, which risks could give rise to the loss of the Subscriber’s
entire investment in such securities.

 

(m) The Subscriber is purchasing the Securities for the Subscriber’s own
account, with the intention of holding the Securities, with no present intention
of dividing or allowing others to participate in this investment or of reselling
or otherwise participating, directly or indirectly, in a distribution of the
Securities, and shall not make any sale, transfer, or pledge thereof without
registration under the Act and any applicable securities laws of any state or
unless an exemption from registration is available under those laws.

 

(n) The Subscriber represents that the Subscriber, if an individual, has
adequate means of providing for his or her current needs and personal and family
contingencies and has no need for liquidity in this investment in the
Securities. The Subscriber has no reason to anticipate any material change in
his or her personal financial condition for the foreseeable future.

 

(o) The Subscriber is financially able to bear the economic risk of this
investment, including the ability to hold the Securities indefinitely or to
afford a complete loss of the Subscriber’s investment in the Securities.

 

(p) If the Subscriber is a partnership, corporation, trust, or other entity, (i)
the Subscriber has enclosed with this Subscription Agreement appropriate
evidence of the authority of the individual executing this Subscription
Agreement to act on its behalf (e.g., if a trust, a certified copy of the trust
agreement; if a corporation, a certified corporate resolution authorizing the
signature and a certified copy of the certificate of incorporation; or if a
partnership, a certified copy of the partnership agreement), (ii) the Subscriber
represents and warrants that it was not organized or reorganized for the
specific purpose of acquiring the Securities, (iii) the Subscriber has the full
power and authority to execute this Subscription Agreement on behalf of such
entity and to make the representations and warranties made herein on its behalf,
and (iv) this investment in the Company has been affirmatively authorized, if
required, by the governing board of such entity and is not prohibited by the
governing documents of the entity.

 

3.              Representations and Warrants of the Company. As a material
inducement of the Subscriber to enter into this Subscription Agreement and
subscribe for the Securities, the Company represents and warrants to the
Subscriber, as of the date hereof, as follows:

 





 

(a) Organization and Standing. The Company is a duly organized corporation,
validly existing and in good standing under the laws of the State of Florida,
has full power to carry on its business as and where such business is now being
conducted and to own, lease and operate the properties and assets now owned or
operated by it and is duly qualified to do business and is in good standing in
each jurisdiction where the conduct of its business or the ownership of its
properties requires such qualification except where the failure to be so
qualified would not have a Material Adverse Effect. “Material Adverse Effect”
means any circumstance, change in, or effect on the Company that, individually
or in the aggregate with any other similar circumstances, changes in, or effects
on, the Company taken as a whole: (i) is, or is reasonably expected to be,
materially adverse to the business, operations, assets, liabilities, employee
relationships, customer or supplier relationships, prospects, results of
operations or the condition (financial or otherwise) of the Company taken as a
whole, or (ii) is reasonably expected to adversely affect the ability of the
Company to operate or conduct the Company’s business in the manner in which it
is currently operated or conducted or proposed to be operated or conducted by
the Company.

 

(b) Authority. The execution, delivery and performance of this Subscription
Agreement and the other Sale Documents by the Company and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
the Board of Directors of the Company.

 

(c) No Conflict. The execution, delivery and performance of this Subscription
Agreement and the other Sale Documents, and the consummation of the transactions
contemplated hereby and thereby do not (i) violate or conflict with the
Company’s Certificate of Incorporation, By-laws or other organizational
documents, (ii) conflict with or result (with the lapse of time or giving of
notice or both) in a material breach or default under any material agreement or
instrument to which the Company is a party or by which the Company is otherwise
bound, or (iii) violate any order, judgment, law, statute, rule or regulation
applicable to the Company, except where such violation, conflict or breach would
not have a Material Adverse Effect. This Subscription Agreement and the Sale
Documents when executed by the Company will be a legal, valid and binding
obligation of the Company enforceable in accordance with its terms (except as
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws and equitable principles relating to or limiting creditors’ rights
generally).

 

(d) Authorization. Issuance of the Securities to the Subscriber has been duly
authorized by all appropriate corporate actions of the Company.

 

(e) Litigation and Other Proceedings. There are no actions, suits, proceedings
or investigations pending or, to the knowledge of the Company, threatened
against the Company at law or in equity before or by any court or federal,
state, municipal or their governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign which could materially adversely
affect the Company. The Company is not subject to any continuing order, writ,
injunction or decree of any court or agency against it which would have a
material adverse effect on the Company.

 

(f) Use of Proceeds. The proceeds of this Transaction and sale of the
Securities, net of payment of placement expenses, will be used by the Company
for working capital and other general corporate purposes subject to the
restrictions set forth in the Securities and on Schedule 1 hereto.

 

(g) Consents/Approvals. No consents, filings (other than federal and state
securities filings relating to the issuance of the Securities pursuant to
applicable exemptions from registration, which the Company hereby undertakes to
make in a timely fashion), authorizations or other actions of any governmental
authority are required to be obtained or made by the Company for the Company’s
execution, delivery and performance of this Subscription Agreement which have
not already been obtained or made or will be made in a timely manner following
the Closing.

 



 

(h) No Commissions. The Company has not incurred any obligation for any
finder’s, broker’s or agent’s fees or commissions in connection with the
transaction contemplated hereby.

 

(i) Capitalization. A capitalization table illustrating the authorized and the
outstanding capital stock of the Company as of the date of the Investor Package
is attached as Schedule 2 hereto. All of such outstanding shares have been, or
upon issuance will be, validly issued, fully paid and nonassessable. As of the
date of the Investor Package, except as disclosed in Schedule 2.2 hereto or
pursuant to any other issuance of Securities in this Transaction, (i) no shares
of the Company’s capital stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding debt securities; (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries; (iv) there
are no outstanding securities of the Company or any of its subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to redeem a security of the Company or any
of its subsidiaries; and (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities. The Company has furnished to the Subscriber true and correct
copies of the Company’s Certificate of Incorporation attached hereto as Schedule
5, as amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”) attached hereto as Schedule 6, and the terms of all securities
convertible or exchangeable into or exercisable for Common Stock and the
material rights of the holders thereof in respect thereto. Schedule 2.1 hereto
also lists all outstanding debt of the Company for borrowed money.

 

(j) Employee Relations. Neither the Company nor any of its subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened, the effect of which would be
reasonably likely to result in a Material Adverse Effect. Neither the Company
nor any of its subsidiaries is a party to a collective bargaining agreement.

 

(k) Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth on Schedule 3 hereto,
there is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding trademarks, trade name rights, patents, patent rights, inventions,
copyrights, licenses, service names, service marks, service mark registrations,
trade secrets or other infringement.

 





 

(l) Environmental Laws. The Company and its subsidiaries (i) are to the
Company’s knowledge in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where such noncompliance or failure to receive permits, licenses or approvals
referred to in clauses (i), (ii) or (iii) above would be reasonably likely to
result in a Material Adverse Effect.

 

(m) Disclosure. No representation or warranty by the Company in this
Subscription Agreement, the other Sale Documents, nor in any certificate,
schedule or exhibit delivered or to be delivered pursuant to this Subscription
Agreement or the other Sale Documents contains or will contain any untrue
statement of material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading. To
the knowledge of the Company and its subsidiaries at the time of the execution
of this Subscription Agreement, there is no information concerning the Company
and its subsidiaries or their respective businesses which has not heretofore
been disclosed to the Subscribers that would have a Material Adverse Effect.

 

(n) Title. The Company and its subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 2.1 hereto or such as do not materially
and adversely affect the value of such property and do not interfere with the
use made and proposed to be made of such property by the Company or any of its
subsidiaries. Any real property and facilities held under lease by the Company
or any of its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.

 

(o) Foreign Corrupt Practices Act. To the Company’s knowledge, neither the
Company, nor any director, officer, agent, employee or other person acting on
behalf of the Company or any subsidiary has, in the course of acting for, or on
behalf of, the Company, directly or indirectly used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; directly or indirectly made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or any similar treaties of
the United States; or directly or indirectly made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government or party official or employee.

 

(p) Tax Status. The Company and each of its subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and all such
returns, reports and declarations are true, correct and accurate in all material
respects. The Company has paid all taxes and other governmental assessments and
charges, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, for which adequate
reserves have been established, in accordance with generally accepted accounting
principles.

 

(q) Compliance with Laws. The business of the Company and its subsidiaries has
been and is presently being conducted so as to comply with all applicable
material federal, state and local governmental laws, rules, regulations and
ordinances.

 





 

(r) Employee Benefit Plans; ERISA. Schedule 4 hereto sets forth a true, correct
and complete list of all employee benefit plans, programs, policies and
arrangements, whether written or unwritten (the “Company Plans”), that the
Company, any subsidiary or any other corporation or business which is now or at
the relevant time was a member of a controlled group of companies or trades or
businesses including the Company or any subsidiary, within the meaning of
section 414 of the Internal Revenue Code of 1986, as amended (the “Code”),
maintain or have maintained on behalf of current or former members, partners,
principals, directors, officers, managers, employees, consultants or other
personnel. (i) There has been no prohibited transaction within the meaning of
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code, with respect to any of the Company
Plans; (ii) none of the Company Plans is or was subject to Section 412 of the
Code or Section 302 or Title IV of ERISA; and (iii) each of the Company Plans
has been operated and administered in all material respects in accordance with
all applicable laws, including ERISA. There are no actions, suits or claims
pending or threatened (other than routine claims for benefits), whether by
participants, the Internal Revenue Service, the Department of Labor or
otherwise, with respect to any Company Plan and no facts exist under which any
such actions, suits or claims are likely to be brought or under which the
Company or any subsidiary could incur any liability with respect to a Company
Plan other than in the ordinary course. None of the Company Plans is or was a
multiemployer plan within the meaning of Section 3(37) of ERISA. Neither the
Company nor any subsidiary has announced, proposed or agreed to any change in
benefits under any Company Plan or the establishment of any new Company Plan.
There have been no changes in the operation or interpretation of any Company
Plan since the most recent annual report, which would have any material effect
on the cost of operating, maintaining or providing benefits under such Company
Plan. Neither the Company nor any subsidiary has incurred any liability for the
misclassification of employees as leased employees or independent contractors.
Except as provided for in this Subscription Agreement and in the other Sale
Documents, the consummation of the transactions contemplated by this
Subscription Agreement, either alone or in combination with another event, will
not (A) result in any individual becoming entitled to any increase in the amount
of compensation or benefits or any additional payment from the Company or any
subsidiary (including, without limitation, severance, golden parachute or bonus
payments or otherwise), or (B) accelerate the vesting or timing of payment of
any benefits or compensation payable in respect of any individual.



(s) Restrictions on Business Activities. There is no judgment, order, decree,
writ or injunction binding upon the Company or any subsidiary or, to the
knowledge of the Company or any subsidiary, threatened that has or could
prohibit or impair the conduct of their respective businesses as currently
conducted or any business practice of the Company or any subsidiary, including
the acquisition of property, the provision of services, the hiring of employees
or the solicitation of clients, in each case either individually or in the
aggregate.

 

4.              Legends. The Subscriber understands and agrees that the Company
will cause any necessary legends in addition to representations to be placed
upon the Securities, together with any other legend that may be required by
federal or state securities laws or deemed necessary or desirable by the
Company, in the form substantially as follows:

 

THE SECURITIES WHICH ARE REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH
RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.

 



 

5.              Volume Warrants. The Subscriber and the Company hereby agree to
the terms and conditions for volume common stock purchase warrants (the “Volume
Warrants”), as more fully set forth on Exhibit D hereto.

 

6.              General Provisions.

 

(a)            Confidentiality. The Subscriber covenants and agrees that it will
keep confidential and will not disclose or divulge any confidential or
proprietary information that such Subscriber may obtain from the Company
pursuant to financial statements, reports, and other materials submitted by the
Company to such Subscriber in connection with this Transaction or as a result of
discussions with or inquiry made to the Company, unless such information is
known, or until such information becomes known, to the public through no action
by the Subscriber; provided, however, that a Subscriber may disclose such
information to its attorneys, accountants, consultants, and other professionals
to the extent necessary in connection with his or her investment in the Company
so long as any such professional to whom such information is disclosed is made
aware of the Subscriber’s obligations hereunder and such professional agrees to
be likewise bound as though such professional were a party hereto.

 

(b)           Successors. The covenants, representations and warranties
contained in this Subscription Agreement shall be binding on the Subscriber’s
and the Company’s heirs and legal representatives and shall inure to the benefit
of the respective successors and assigns of the Company. The rights and
obligations of this Subscription Agreement may not be assigned by any party
without the prior written consent of the other party.

 

(c)            Counterparts. This Subscription Agreement may be executed in
counterparts, each of which shall be deemed an original agreement, but all of
which together shall constitute one and the same instrument.

 

(d)           Execution by Facsimile or Email. Execution and delivery of this
Subscription Agreement by facsimile transmission or email (including the
delivery of documents in Adobe PDF format or other machine-readable electronic
format) shall constitute execution and delivery of this Subscription Agreement
for all purposes, with the same force and effect as execution and delivery of an
original manually signed copy hereof.

 

(e)            Governing Law and Jurisdiction. This Subscription Agreement shall
be governed by and construed in accordance with the laws of the State of Florida
applicable to contracts to be wholly performed within such state and without
regard to conflicts of law provisions that would result in the application of
any laws other than the laws of the State of Florida. Any legal action or
proceeding arising out of or relating to this Subscription Agreement and/or the
other Sale Documents may be instituted in the courts of the State of Georgia
sitting in Fulton County or in the United States District Court for the Northern
District of Georgia, and the parties hereto irrevocably submit to the
jurisdiction of each such court in any action or proceeding. Subscriber hereby
irrevocably waives and agrees not to assert, by way of motion, as a defense, or
otherwise, in every suit, action or other proceeding arising out of or based on
this Subscription Agreement and/or the other Sale Documents and brought in any
such court, any claim that Subscriber is not subject personally to the
jurisdiction of the above named courts, that Subscriber’s property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.

 

(f)            Indemnification Generally.

 



 

(i)             The Company, on the one hand, and the Subscriber, on the other
hand (each an “Indemnifying Party”), shall indemnify the other from and against
any and all losses, damages, liabilities, claims, charges, actions, proceedings,
demands, judgments, settlement costs and expenses of any nature whatsoever
(including, without limitation, reasonable attorneys’ fees and expenses)
resulting from any breach of a representation and warranty, covenant or
agreement by the Indemnifying Party and all claims, charges, actions or
proceedings incident to or arising out of the foregoing.

 

(ii)           Indemnification Procedures. Each person entitled to
indemnification under this Section 5 (an “Indemnified Party”) shall give notice
as promptly as reasonably practicable to each party required to provide
indemnification under this Section 5 of any action commenced against or by it in
respect of which indemnity may be sought hereunder, but failure to so notify an
Indemnifying Party shall not release such Indemnifying Party from any liability
that it may have, otherwise than on account of this indemnity agreement so long
as such failure shall not have materially prejudiced the position of the
Indemnifying Party. Upon such notification, the Indemnifying Party shall assume
the defense of such action if it is a claim brought by a third party, and, if
and after such assumption, the Indemnifying Party shall not be entitled to
reimbursement of any expenses incurred by it in connection with such action
except as described below. In any such action, any Indemnified Party shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless (A) the Indemnifying
Party and the Indemnified Party shall have mutually agreed to the contrary, or
(B) the named parties in any such action (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing or conflicting interests between them. The Indemnifying
Party shall not be liable for any settlement of any proceeding effected without
its written consent (which shall not be unreasonably withheld or delayed by such
Indemnifying Party), but if settled with such consent or if there be final
judgment for the plaintiff, the Indemnifying Party shall indemnify the
Indemnified Party from and against any loss, damage or liability by reason of
such settlement or judgment.

 

(g)           Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and facsimile numbers
(or to such other addresses or facsimile numbers which such party shall
subsequently designate in writing to the other party):

 

(i) if to the Company:

Safety Quick Lighting & Fans Corp.

4400 North Point Parkway, Suite 154

Alpharetta, GA 30022

Attention: Mr. John P. Campi

 

with a copy to:

[REDACTED]

 

(ii) If to Subscriber, to the address set forth next to its name on the
signature page hereto.

 





 

(h)           Entire Agreement. This Subscription Agreement (including the
exhibits attached hereto) and other Sale Documents delivered at the Closing
pursuant hereto, contain the entire understanding of the parties in respect of
its subject matter and supersedes all prior agreements and understandings
between or among the parties with respect to such subject matter. The exhibits
constitute a part hereof as though set forth in full above.

 

(i)             Amendment; Waiver. This Subscription Agreement may not be
modified, amended, supplemented, canceled or discharged, except by written
instrument executed by both parties. No failure to exercise and no delay in
exercising, any right, power or privilege under this Subscription Agreement
shall operate as a waiver, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude the exercise of any other right,
power or privilege. No waiver of any breach of any provision shall be deemed to
be a waiver of any proceeding or succeeding breach of the same or any other
provision, nor shall any waiver be implied from any course of dealing between
the parties. No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts. The
rights and remedies of the parties under this Subscription Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other.

 

[Signature Page Follows]

 

 



 

INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL

 

OMNIBUS SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT

TO PURCHASE SAFETY QUICK LIGHTING & FAN CORP.’S COMMON STOCK

 

DOLLAR AMOUNT INVESTED: US $ __________________________________

 

 

NUMBER OF SHARES SUBSCRIBED FOR: ____________________________

 

AMOUNT INVESTED TO BE SENT VIA: [ ] Check (enclosed) [ ]Wire

 

NAME IN WHICH THE SECURITIES SHOULD BE ISSUED:



_________________________________________________________________

 

SUBSCRIBER ADDRESS INFORMATION:

For individual subscribers this address should be the Subscriber’s primary legal
residence. For entities other than individual subscribers, please provide
address information for the entities primary place of business.



  Legal Address  Copy To

 



  City, State and Zip Code  Legal Address

 

  Tax ID (EIN, SSN, OR ITIN)  City, State and Zip Code

 

  Telephone Number / Facsimile Number  Telephone Number / Facsimile Number

 

  Email Address  Email Address

 

ALTERNATE ADDRESS INFORMATION:

Please enter an alternate address if you wish to receive correspondence at an
address other than the address listed above.

 

  Alternative Address for Correspondence  Alternative Address for Correspondence

 

  City, State and Zip Code  City, State and Zip Code

 

  Other (telephone, fax, email)  Other (telephone, fax, email)

 

AGREED AND SUBSCRIBED  AGREED AND SUBSCRIBED      Date:  Date:      Subscriber: 
SAFETY QUICK LIGHTING & FANS CORP.      By:  By: Name:  John P. Campi Title: 
Chief Executive Officer

 



 

CERTIFICATE OF SIGNATORY

 

(To be completed if the Securities are

being subscribed for by an entity)

 

 

I, , am the_______________________________ of _______________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Subscription Agreement and to purchase and
hold the Securities, and certify further that the Securities Subscription
Agreement has been duly and validly executed on behalf of the Entity and
constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ____ day of __________, 2016.

 

 

______________________________________

(Signature)



 

Exhibit C

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND MAY ONLY BE ACQUIRED FOR
INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE
EXERCISE OF THIS WARRANT, IF ANY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT AND QUALIFICATION UNDER APPLICABLE STATE LAW WITHOUT AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND
QUALIFICATION ARE NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER
FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase 1,350,000 Shares of Common Stock of

 

SAFETY QUICK LIGHTING & FANS CORP.

 

May 10, 2016 (the “Issuance Date”)

 

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) CERTIFIES that, for value
received, [ ] (the “Holder”), is entitled, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after the date of this Warrant and on or prior to the third anniversary of
the date of this Warrant (the “Termination Date”) but not thereafter, to
subscribe for and purchase from Safety Quick Lighting & Fans Corp., a Florida
corporation (the “Company”), up to 1,350,000 shares (the “Warrant Shares”) of
the Common Stock, no par value per share, of the Company (the “Common Stock”).
The purchase price of one share of Common Stock (the “Exercise Price”) under
this Warrant shall be (i) US $3.00 (three dollars US) if exercised prior to the
one year anniversary of the Issuance Date, (ii) $3.25 (three dollars and
twenty-five cents US) if exercised on or after the one year anniversary and
before the two year anniversary of the Issuance Date, or (iii) $3.50 (three
dollars and fifty cents US) if exercised on or after the two year anniversary
and through the Termination Date.

 

The Exercise Price and the number of Warrant Shares for which the Warrant is
exercisable shall be subject to adjustment as provided herein. Capitalized terms
used and not otherwise defined herein shall have the meanings set forth in that
certain Securities Subscription Agreement (the “Subscription Agreement”), dated
as of May 10, 2016, among the Company and the Purchaser parties signatory
thereto.

 

1. Title to Warrant. Prior to the Termination Date and subject to compliance
with applicable laws, including transfer restrictions imposed by applicable
securities laws, and Section 7 of this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed. The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company.

 



 

2 Authorization of Shares. The Company covenants that all Warrant Shares, which
may be issued upon the exercise of the purchase rights represented by this
Warrant in accordance with the terms of this Warrant, including the payment of
the exercise price for such Warrant Shares, will, upon exercise of the purchase
rights represented by this Warrant, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

 

3. Exercise of Warrant.

 

(a) Exercise of the purchase rights represented by this Warrant may be made at
any time or times on or before the Termination Date by delivery to the Company
of a duly executed Notice of Exercise Form annexed hereto (or such other office
or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of such Holder appearing on the books of the
Company) and surrender of this Warrant, together with payment of the aggregate
Exercise Price of the shares thereby purchased by wire transfer or cashier’s
check drawn on a United States bank in immediately available funds. Certificates
for shares purchased hereunder shall be delivered to the Holder within 5 Trading
Days from the delivery to the Company of the Notice of Exercise Form, surrender
of this Warrant and payment of the aggregate Exercise Price as set forth above
(“Warrant Share Delivery Date”). This Warrant shall be deemed to have been
exercised on the later of the date the Notice of Exercise is delivered to the
Company and the date the Exercise Price is received by the Company. The Warrant
Shares shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised
by payment to the Company of the Exercise Price and all taxes required to be
paid by the Holder, if any, pursuant to Section 5 prior to the issuance of such
shares, have been paid. If the Company fails to deliver to the Holder a
certificate or certificates representing the Warrant Shares pursuant to this
Section 3(a) by the end of business (New York, New York time) on the fifth
Trading Day following the Warrant Share Delivery Date, then the Holder will have
the right to rescind such exercise. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

(b) If this Warrant shall have been exercised in part, the Company shall, at the
time of delivery of the certificate or certificates representing Warrant Shares,
deliver to Holder a new Warrant evidencing the rights of Holder to purchase the
unpurchased Warrant Shares called for by this Warrant, which new Warrant shall
in all other respects be identical with this Warrant.

 

(c) If at any time after one year from the date of issuance of this Warrant,
there is no effective Registration Statement registering the resale of the
Warrant Shares by the Holder at such time, this Warrant may also be exercised at
such time by means of a “cashless exercise” in which the Holder shall be
entitled to receive a certificate for the number of Warrant Shares equal to the
quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A) = the VWAP on the Trading Day immediately preceding the date of such
election;

 

(B) = the Exercise Price of this Warrant, as adjusted; and

 



 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

“VWAP” shall mean, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a trading day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
the National Quotation Bureau Incorporated (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (c) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers and reasonably acceptable to
the Company.

 

4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.

 

5. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 

6. Closing of Books. The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.

 

7. Transfer, Division and Combination.

 

(a) Subject to compliance with any applicable securities laws and the conditions
set forth in Sections 1 and 7(e) hereof, and to the provisions of Section 4 of
the Subscription Agreement, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.

 





 

(b) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 7(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.

 

(c) The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 7.

 

(d) The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.

 

(e) The Company may require, as a condition of allowing such transfer (i) that
the Holder or transferee of this Warrant, as the case may be, furnish to the
Company a written opinion of counsel (which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act or a qualified institutional buyer as defined in Rule 144A(a) under the
Securities Act.

 

8. No Rights as Shareholder until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price (or by means of a cashless exercise), the
Warrant Shares so purchased shall be and be deemed to be issued to such Holder
as the record owner of such shares as of the close of business on the later of
the date of such surrender or payment.

 

9. Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 

10. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 





 

11. Adjustments of Exercise Price and Number of Warrant Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time in the event
that the Company: (i) pays a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to holders of its outstanding Common
Stock; (ii) subdivides its outstanding shares of Common Stock into a greater
number of shares; (iii) combines its outstanding shares of Common Stock into a
smaller number of shares of Common Stock; or (iv) issues any shares of its
capital stock in a reclassification of the Common Stock, then the number of
Warrant Shares purchasable upon exercise of this Warrant immediately prior
thereto shall be adjusted so that the Holder shall be entitled to receive the
kind and number of Warrant Shares or other securities of the Company which it
would have owned or have been entitled to receive had such Warrant been
exercised in advance thereof. Upon each such adjustment of the kind and number
of Warrant Shares or other securities of the Company which are purchasable
hereunder, the Holder shall thereafter be entitled to purchase the number of
Warrant Shares or other securities resulting from such adjustment at an Exercise
Price per Warrant Share or other security obtained by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares purchasable pursuant hereto immediately prior to such adjustment and
dividing by the number of Warrant Shares or other securities of the Company that
are purchasable pursuant hereto immediately after such adjustment. An adjustment
made pursuant to this paragraph shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.

 

12. Subsequent Equity Sales. In the event that on or subsequent to the Issuance
Date, the Company issues or sells any Common Stock, any securities which are
convertible into or exchangeable for its Common Stock or any convertible
securities, or any warrants or other rights to subscribe for or to purchase or
any options for the purchase of its Common Stock or any such convertible
securities (the “Common Stock Equivalents”) (other than (i) securities which are
issued pursuant to the Subscription Agreement or this Warrant, (ii) shares of
Common Stock or options to purchase such shares issued to employees,
consultants, officers or directors in accordance with stock plans approved by
the Board of Directors, and shares of Common Stock issuable under options or
warrants that are outstanding as of the date hereof or issued pursuant to any
stock incentive plan authorized by the Board of Directors, and (iii) shares of
Common Stock issued pursuant to a stock dividend, split or other similar
transaction) at an effective price per share which is less than the Exercise
Price, then the Exercise Price in effect immediately prior to such issue or sale
shall be reduced to the lowest per share price of Common Stock in such issuance
or sale or deemed issuance or sale.

 

13. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of its property, assets or business to another corporation and, pursuant
to the terms of such reorganization, reclassification, merger, consolidation or
disposition of assets, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation (“Other Property”), are to be received by or distributed to the
holders of Common Stock of the Company, then, from and after the consummation of
such transaction or event, the Holder shall have the right thereafter to
receive, instead of the Warrant Shares, at the option of the Holder, (a) upon
exercise of this Warrant, the number of shares of Common Stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event or (b) cash equal to the value of this Warrant
as determined in accordance with the Black-Scholes option pricing formula. For
purposes of this Section 13, “common stock of the successor or acquiring
corporation” shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 13 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 



 

14. Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

15. Notice of Corporate Action. If at any time:

 

(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or

 

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i)
prior written notice of the date on which a record date shall be selected for
such dividend or distribution or for determining rights to vote in respect of
any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, liquidation or winding up, and (ii) in the case of any
such reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, prior written notice of the
date when the same shall take place. Such notice in accordance with the
foregoing clause also shall specify (i) the date on which the holders of Common
Stock shall be entitled to any such dividend or distribution, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their Warrant Shares for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up. Each
such written notice shall be sufficiently given if addressed to Holder at the
last address of Holder appearing on the books of the Company and delivered in
accordance with Section 16(d).

 

16. Authorized Shares. The Company covenants that during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the Trading Market upon which the Common
Stock may be listed.

 





 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

17. Miscellaneous.

 

(a) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly performed within such state and without regard to
conflicts of law provisions that would result in the application of any laws
other than the laws of the State of New York. Any legal action or proceeding
arising out of or relating to this Warrant may be instituted in the courts of
the State of New York sitting in New York County or in the United States of
America for the Southern District of New York, and the parties hereto
irrevocably submit to the jurisdiction of each such court in any action or
proceeding. Holder hereby irrevocably waives and agrees not to assert, by way of
motion, as a defense, or otherwise, in every suit, action or other proceeding
arising out of or based on this Warrant and brought in any such court, any claim
that Holder is not subject personally to the jurisdiction of the above named
courts, that Holder’s property is exempt or immune from attachment or execution,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper.

 

(b) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered for resale, will have
restrictions upon resale imposed by state and federal securities laws.

 

(c) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Termination Date. If the
Company willfully and knowingly fails to comply with any provision of this
Warrant, which results in any material damages to the Holder, the Company shall
pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

 

(d) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Subscription Agreement.

 



 

(e) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

(f) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder. The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

(g) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

(h) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(i) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

[Signature Page Follows]



 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed as of the
Issuance Date by its officer thereunto duly authorized.

 





        SAFETY QUICK LIGHTING & FANS CORP.  

 

 

  By:  

 

 

      John P. Campi        President & CEO   

 



 

 

NOTICE OF EXERCISE

 

To: Safety Quick Lighting & Fans Corp.

 

(1) The undersigned hereby elects to purchase                      Warrant
Shares of the Company pursuant to the terms of the attached Warrant, and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.

 

(2) Payment shall take the form of (check applicable box):

 



 

 

     in lawful money of the United States; or

 

 

 

 

    the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 3(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 3(c).

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 



 

The Warrant Shares shall be delivered to the following:

 



 



 



 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D under the Securities Act of 1933, as amended.

 

 

(PURCHASER)

 

By: _____________________________________

 

Name: _____________________________________

 

Title: _____________________________________

 

Dated: _____________________________________

     



 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute this form and supply required
information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to                                          
                                           whose address is
                                                             .

 

          Dated:                      ,                  Holder’s Signature  
_______________________________________     Holder’s Address:  
_______________________________________        
_______________________________________        
_______________________________________

 

      Signature Guaranteed:  

 

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 





 

Exhibit D

 

Volume Warrants

 

[ ] (“[Subscriber]”) shall be entitled to receive Common Stock Purchase Warrants
to purchase up to an additional 1,350,000 shares of the common stock, no par
value per share (“Common Stock”), of the Company (each a “Volume Warrant” and
collectively, the “Volume Warrants”). Each Volume Warrant shall become issuable
as provided below, and any issued Volume Warrant will be exercisable commencing
on the date it is issued and ending on the date that is prior to the later of
(i) five (5) years from the date of issuance or (ii) thirty (30) days from the
date [Subscriber] is notified of the EBITDA (as defined herein) for the year
ending December 31, 2020 (the “Volume Warrant Term”).

 

Subject to adjustment as described below, the exercise price of one share of
Common Stock (the “Exercise Price”) will be $3.00 per share.

 

A portion of the Volume Warrants to purchase up to 1,350,000 shares of Common
Stock will, from time to time, become issuable by [Subscriber] upon (i) the
Company achieving specific EBITDA Valuation (as defined below) thresholds in any
fiscal year (January 1 through December 31) prior to December 31, 2020, (ii)
each applicable Financing Transaction (as defined herein) or (iii) each Sales
Transaction (as defined herein) prior to December 31, 2020.

 

The form of the Volume Warrants will be substantially in the form attached
hereto as Exhibit C (the “Form of Warrant”), with such number of shares issuable
pursuant to a Volume Warrant and such exercise price thereto subject to
adjustment under the same terms set forth in Sections 11 of the Form of Warrant,
and with such rights of the holder thereto to notice of a corporate action and
right to exchange of securities under the same terms set forth in Sections 15 of
the Form of Warrant, in both cases based on the Company’s capitalization as of
the Closing Date (as defined in the Securities Subscription Agreement).

 

1.Company Valuation

 

Volume Warrants to purchase shares of Common Stock will become issuable in
accordance with the following schedule:

 

Upon the Company Achieving EBITDA Valuation of:

Number of Volume Warrants Issuable

to Purchase Common Stock

One Time Cumulative $350,000,000 to $499,999,999 400,000 400,000 $500,000,000 to
$749,999,999 200,000 600,000 $750,000,000 to $999,999,999 300,000 900,000
$1,000,000 or over 450,000 1,350,000

 

Volume Warrants will become issuable only once upon the achievement of each
threshold during the Volume Warrant Term.

 

Within one hundred and twenty (120) days of the end of each fiscal (calendar)
year, the Company shall cause its accountants to calculate the Company’s EBITDA
for the immediately preceding calendar year and deliver its calculation of this
EBITDA to the Company and to [Subscriber]. [Subscriber]’s Volume Warrants that
become issuable pursuant to this Section 1 will be deemed issuable as of the
date [Subscriber] is notified of the EBITDA Valuation.

 



 

For Example:

 

If the Company’s EBITDA for 2017 is $47,000,000, which equates to an EBITDA
Valuation of $611,000,000, then [Subscriber]’s Volume Warrants to purchase up to
600,000 shares of the Company’s Common Stock will become issuable (400,000 +
200,000).

 

Upon the Company Achieving EBITDA Valuation of: Number of Volume Warrants
Issuable to Purchase Common Stock One Time Cumulative $350,000,000 to
$499,999,999 400,000 400,000 $500,000,000 to $749,999,999 200,000 600,000

 

If the Company’s EBITDA for 2018 is equal to its EBITDA for 2017 of $47,000,000
then [Subscriber]’s other Volume Warrants to purchase shares of Common Stock
will not become issuable based upon the Company’s EBITDA for 2018 since a new
threshold is not accomplished.

 

If, however, the Company’s EBITDA for 2017 is $47,000,000 (which equates to
$611,000,000 EBITDA Valuation) and the Company’s EBITDA for 2018 is $70,000,000
(which equates to $910,000,000 EBITDA Valuation), [Subscriber]’s Volume Warrants
to purchase up to 300,000 shares of Common Stock would immediately become
issuable.

 

Upon the Company Achieving EBITDA Valuation of: Number of Volume Warrants
Issuable to Purchase Common Stock One Time Cumulative $350,000,000 to
$499,999,999 400,000 400,000 $500,000,000 to $749,999,999 200,000 600,000
$750,000,000 to $999,999,999 300,000 900,000

 

2.Financing Event.

 

At each and every Transaction (as defined herein) in which the Company completes
a Financing (as defined herein) of at least $15,000,000 (in one or more closings
within a twelve (12) month period), [Subscriber]’s Volume Warrants to purchase
shares of Common Stock will become issuable in accordance with the following
schedule:

 

 

Pre-Money Valuation

Number of Volume Warrants Issuable

to Purchase Common Stock

One Time Cumulative $350,000,000 to $499,999,999 400,000 400,000 $500,000,000 to
$749,999,999 200,000 600,000 $750,000,000 to $999,999,999 300,000 900,000
$1,000,000,000 or more 450,000 1,350,000

 



 

[Subscriber]’s Volume Warrants to purchase shares of Common Stock will become
issuable at each threshold in the above schedule only once.

 

For Example:

If the Company has a $15,000,000 Financing (in one or more closings within a 12
month time period) with a Pre-Money Valuation of $600,000,000, then
[Subscriber]’s Volume Warrants to purchase up to 600,000 shares of Common Stock
will become issuable (400,000 + 200,000).

 

 

Pre-Money Valuation

 

Number of Volume Warrants Issuable

to Purchase Common Stock

One Time Cumulative $350,000,000 to $499,999,999 400,000 400,000 $500,000,000 to
$749,999,999 200,000 600,000 $750,000,000 to $999,999,999 300,000 900,000
$1,000,000,000 or more 450,000 1,350,000

 

If the Company has a second Financing of at least $15,000,000 (in one or more
closings within a 12 month time period) with a Pre-Money Valuation of
$900,000,000, [Subscriber]’s Volume Warrants to purchase up to 300,000 shares of
Common Stock will become issuable bringing the total number of shares of Common
Stock [Subscriber] may purchase from the Volume Warrants that become issuable
under this Section 2 to 900,000 shares (400,000 + 200,000 + 300,000).

 

 

Pre-Money Valuation

 

Number of Volume Warrants Issuable

to Purchase Common Stock

One Time Cumulative $350,000,000 to $499,999,999 400,000 400,000 $500,000,000 to
$749,999,999 200,000 600,000 $750,000,000 to $999,999,999 300,000 900,000
$1,000,000,000 or more 450,000 1,350,000

 

If the Company has a third Financing of at least $15,000,000 (in one or more
closings within a 12 month time period) with a Pre-Money Valuation of
$1,100,000,000, [Subscriber]’s Volume Warrants to purchase up to 450,000 shares
of Common Stock will become issuable, bringing the total number of shares of
Common Stock [Subscriber] may purchase from the Volume Warrants that become
issuable under this Section 2 to 1,350,00 shares (400,000 + 200,000 + 300,000 +
450,000).

 

 

Pre-Money Valuation

 

Number of Volume Warrants Issuable

to Purchase Common Stock

One Time Cumulative $350,000,000 to $499,999,999 400,000 400,000 $500,000,000 to
$749,999,999 200,000 600,000 $750,000,000 to $999,999,999 300,000 900,000



 

 

$1,000,000,000 or more 450,000 1,350,000

 

3.Sales Transaction.

 

Upon the consummation of a Sale Transaction prior to December 31, 2020,
[Subscriber]’s Volume Warrants to purchase Common Stock will become issuable in
accordance with Section 2 (above); provided, however, upon any Sale Transaction
with a Transaction Value (as defined herein) of less than $350,000,000,
[Subscriber]’s Volume Warrants to purchase up to 400,000 shares of Common Stock
will become issuable.

 

For Example:

 

If the Company has a Sale Transaction with a Transaction Value of $600,000,000,
then [Subscriber]’s Volume Warrants to purchase up to 600,000 shares of Common
Stock will become issuable (400,000 + 200,000).

 

 

Pre-Money Valuation

 

Number of Volume Warrants Issuable

to Purchase Common Stock

One Time Cumulative $350,000,000 to $499,999,999 400,000 400,000 $500,000,000 to
$749,999,999 200,000 600,000 $750,000,000 to $999,999,999 300,000 900,000
$1,000,000,000 or more 450,000 1,350,000



4.Definitions

 

Contingent Payments means the consideration received or receivable by the
Company, its employees, current equity holders and/or any other parties in the
form of deferred performance or retention-based payments, “earn-outs”, or other
contingent payments based upon the occurrence of future events.

 

EBITDA means earnings before interest, taxes, depreciation and amortization.

 

EBITDA Valuation means EBITDA multiplied by thirteen (13).

 

Financing means a private placement of equity, equity-linked or debt securities
(including, without limitation, any convertible securities, preferred stock,
common stock, unsecured, non-senior or subordinated debt securities, senior
notes, loans, bank debt, and/or any debt with warrants) (any or all of which
being “Securities”) to provide financing involving less than 50% of the
business, assets or equity interests of the Company and/or any of its
subsidiaries or affiliates, or any right or option to acquire any of the
foregoing, or any entity formed by or at the direction of the Company, in one or
more transactions.

 





 

Pre-Money Valuation means pre-investment value of the enterprise that is implied
by the per-share price of the stock being offered and the number of
fully-diluted shares outstanding before the investment. Fully-diluted shares
shall include any outstanding shares and contingent equity such as stock
options, warrants, and convertible notes in the calculation. For purposes of
illustration, if the Company’s shares are valued at $100.00 and it has 5 million
shares fully-diluted outstanding prior to any new investment, then the Company
has a pre-money valuation of $500 million. Any non-cash consideration provided
to or received in connection with a Financing Event (including but not limited
to intellectual or intangible property, securities, labor or services rendered,
debt ((or cancellation thereof)) or tangible property) shall be valued for
purposes of calculating the Pre-Money Valuation as equaling the number of
securities issued in exchange for such consideration multiplied by (in the case
of debt securities) the face value of each such security or (in the case of
equity securities) the price per security paid in the then current round of
financing.

 

Sale Transaction means a merger, consolidation, joint venture, partnership,
spin-off, split-off, business combination, tender or exchange offer,
recapitalization, acquisition, sale, distribution, transfer or other disposition
of assets or equity interests, or other transaction, involving more than 50% of
the business, assets or equity interests of the Company and/or any of its
subsidiaries or affiliates, or any right or option to acquire any of the
foregoing, in one or more transactions.

 

Total Consideration means the total proceeds and other consideration paid or
received, or to be paid or received, directly or indirectly, in connection with
or in anticipation of a Sale Transaction (which consideration shall be deemed to
include amounts in escrow), including, without limitation, cash, notes,
securities, and other property received or to be received by the Company or any
of its affiliates, creditors or security holders (including, without limitation,
the holders of convertible securities, options, warrants, stock appreciation
rights or similar rights, whether or not vested); deferred non-contingent
payments (such as installment payments); amounts payable under above-market
consulting agreements, above-market employment contracts, non-compete or
severance agreements, employee benefit plans, reimbursement for taxes or similar
arrangements; Contingent Payments (as defined below); and, in the case of a
partnership, joint venture or similar structure, the gross value of all cash,
securities, assets and other consideration contributed, invested, committed, or
otherwise made available by the Company or any other parties to such
partnership, joint venture or similar structure.

 

For the purpose of calculating the consideration received or receivable in
connection with or in anticipation of a Sale Transaction, any securities (other
than a promissory note) will be valued at the time of the closing of the Sale
Transaction (without regard to any restrictions on transferability) as follows:
(i) if such securities are traded on a stock exchange, the securities will be
valued at the average last sale or closing price for the ten trading days
immediately prior to the closing of the Sale Transaction; (ii) if such
securities are traded primarily in over-the-counter transactions, the securities
will be valued at weighted average of the mean of the closing bid and asked
quotations over a ten trading day period immediately prior to the closing of the
Sale Transaction with the weighting based on the number of shares actually
traded each day over such ten trading day period; and (iii) if such securities
have not been traded in the public market prior to the closing of the Sale
Transaction, the securities will be valued at the fair market value thereof as
of the day prior to the closing of the Sale Transaction, as such fair market
value shall be mutually agreed by [Subscriber] and the Company acting in good
faith. The value of any purchase money or other promissory notes, installment
sales contracts or other deferred non-contingent consideration shall be deemed
to be the face amount thereof, and shall be included as part of the Total
Consideration for the purpose of determining the number of Volume Warrants
issued to [Subscriber]. In the event the Transaction Value includes any
Contingent Payments, the Company and [Subscriber] will negotiate in good faith
to agree on the value of such Contingent Payments for the purpose of calculating
that the Transaction Value and the number of Volume Warrants issued to
[Subscriber]. If the parties cannot reach such an agreement, an additional
number of Volume Warrants will be issued to [Subscriber], if applicable based on
the Transaction Value, in the same proportions and at the same times as the
Contingent Payments are paid or received. Any other non-cash consideration shall
be valued at the fair market value thereof as of the day prior to the closing of
the Sale Transaction, as such fair market value shall be mutually agreed by
[Subscriber] and the Company acting in good faith.



 



Transaction Value means the total value of the Sale Transaction calculated as if
100% of the equity interests of the Company on a fully diluted basis had been
sold by dividing the Total Consideration by the percentage of ownership which is
sold. The Transaction Value shall include the aggregate principal amount of any
debt, pension liabilities, guarantees and any other liabilities or obligations
of the Company or any of its affiliates or security holders (i) retired,
refinanced, restructured, redeemed, decreased, repaid or extinguished in
connection with or anticipation of a Sale Transaction or (ii) assumed in an
acquisition of assets or which remain outstanding at the time of closing in all
other cases. If any cash or other assets of the Company and/or any of its
subsidiaries or affiliates are sold or otherwise transferred to another party
after the date hereof (including, without limitation, any dividends,
distributions or other amounts paid to option or other security holders, amounts
paid to repurchase any securities, or transaction-related bonus payments made to
employees), or are retained after the consummation of the Sale Transaction, the
Transaction Value will be increased to reflect the fair market value of any such
assets. Any part of the Total Consideration held pursuant to an escrow account
established before or in connection with the consummation of a Sale Transaction
shall be deemed paid or received and not contingent. For purposes of this
provision, the Transaction Value shall exclude cash or cash equivalents
remaining on the Company’s financial statements at closing of a Transaction.





 